Citation Nr: 0737074	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension 
prior to December 12, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, beginning December 12, 2002.

3.  Entitlement to an increased compensable evaluation for 
residuals of left varicocelectomy with atrophy of the left 
testicle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from February 1971 until May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In May 2006, the RO sent the veteran a letter notifying him 
that a Travel Board hearing at the local RO had been 
scheduled for August 28, 2006; however, the record indicates 
that the veteran failed to appear for this hearing.

The record includes a February 2006 statement from the 
veteran indicating he no longer wished to pursue the claim 
for an increased evaluation for residuals of a left 
varicocelectomy.  See 38 C.F.R. § 20.204 (providing that an 
appeal may be withdrawn by an appellant in writing any time 
prior to a Board decision).  However, in May 2006, the 
veteran indicated he changed him mind about withdrawing the 
claim and directed the RO to disregard the February 2006 
statement.  After this communication, the veteran's 
representative submitted a form 646 and a written brief in 
support of the claim.  Both documents referenced the claim 
for an increased evaluation for residuals of a left 
varicocelectomy.  

Considering the nonadversarial nature of the VA claims 
adjudication system and the fact that VA is required to 
construe liberally all submissions by a claimant, the Board 
finds the veteran did not intend to withdraw his appeal and 
will proceed with adjudication of the issue. Sondel v. Brown, 
6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Both for the general proposition that VA 
is obligated to review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive 
appeal).  To construe otherwise would raise serious due 
process issues and result unnecessary delays of the 
adjudication. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant). 

A review of the record discloses the veteran submitted a 
claim for entitlement to service connection for erectile 
dysfunction, including as secondary to the service-connected 
residuals of the left varicocelectomy.  A May 2006 letter 
from the RO indicated service connection was already in 
effect for this condition.  It appears that the veteran is 
requesting a separate evaluation for this condition.  The RO 
has not adjudicated whether a separate and distinct rating is 
warranted for the condition.  The issue is referred to the 
agency of original jurisdiction to adjudicate in the first 
instance.

Additionally, the veteran previously applied for service 
connection for dizziness and a rash, including as secondary 
to the service-connected hearing loss of the left ear and for 
a temporary total evaluation for hospitalization in October 
1990.  These claims were not adjudicated.  These issues are 
REFERRED to the RO for appropriate action.

The issue of entitlement to an increased evaluation for 
residuals of a left varicocelectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to December 12, 2002, the veteran's hypertension 
was not manifested by a diastolic pressure predominantly 100 
or more or systolic pressure predominantly 160 or more; nor 
is there evidence the veteran required medication to control 
his hypertension during this time period.

2.  Beginning December 12, 2002, the veteran's hypertension 
was not manifested by a diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable evaluation for 
hypertension for the period prior to December 12, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic 
Code 7101 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension for the period beginning December 12, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran January 2004 and March 2006 that fully 
addressed all notice elements, including the additional 
elements prescribed by Dingess v. Nicholson. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment records and private medical 
records.  The veteran submitted private treatment records.  
The veteran was afforded VA medical examinations in 
connection with this claim on May 2003 and September 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claims

The RO granted service connection for hypertension in a 
September 1973 rating decision.  At that time a 
noncompensable rating was assigned pursuant to Diagnostic 
Code 7101.  In April 2004, the veteran contended the 
noncompensable rating evaluation did not accurately reflect 
the severity of his disability and applied for an increased 
evaluation.  During the pendency of the appeal, an increased 
evaluation of 10 percent was assigned in a June 2004 rating 
decision with an effective date of December 12, 2002.  The 
veteran was noted to file a claim for an increased rating on 
April 14, 2003.  The RO determined that the effective date of 
December 12, 2002 was the first evidence of increased 
impairment within the one year of the April 14, 2003 claim.

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal and 
consists of two parts: 1) whether a compensable evaluation is 
warranted prior from April 14, 2002 to December 12, 2002; and 
2) whether an evaluation in excess of 10 percent is warranted 
from December 12, 2002.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted above, the veteran's hypertension was evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this 
Diagnostic Code, a 10 percent evaluation may be assigned when 
there is evidence of diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 10 
percent rating is also the minimum rating for assignment for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  An evaluation of 20 percent is assigned when 
there is evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure measured predominantly at 200 or 
more.  A 40 percent evaluation is assigned when there is 
evidence of diastolic pressure predominantly 120 or more.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

While this case was in appellate status, that Diagnostic Code 
regarding hypertension was amended.  71 Fed. Reg. 52,457-60 
(Sept. 6, 2006).  Effective October 6, 2006, a note was added 
after the rating criteria of Diagnostic Code 7101 concerning 
separate evaluations of hypertension and other heart 
diseases.  Because the veteran does not have any other 
significant heart disease, this change to the regulation is 
inapplicable to the present case.

The veteran underwent a VA examination in May 2003.  Blood 
pressure readings recorded at that time were 134/80 sitting, 
140/80 while recumbent, and 120/80 while standing.  The 
veteran denied taking any antihypertensive medication but 
explained his blood pressure decreased when he lost weight.  
The diagnosis was hypertension, controlled with weight loss 
and diet modification. 

A June 2004 private hospital record reflected blood pressures 
of 182/113; 188/112, 172/106, 168/106 and 162/104.  The 
veteran explained his blood pressure was 200/120 in the left 
arm that morning and as such he came to the hospital for 
treatment.  The physician indicated the clinical signs were 
stable.  The veteran was treated with medication and 
discharged home.  During a September 2004 VA examination the 
veteran denied current symptoms of hypertension and indicated 
he treated with medication.  Blood pressure readings were 
taken five minutes apart and were recorded as 140/86; 140/86 
and 140/80.  The diagnosis was essential hypertension, under 
treatment.  

Other VA and private medical treatment records dated from 
February 2002 until March 2006 reflected blood pressures with 
systolic pressure ranging from 123 to 186, and diastolic 
pressures ranging from 80 to 106.  Specifically, the blood 
pressure readings were as follows: 132/90 in February 2002; 
153/81 and 148/93 in March 2002; 169/98 in June 2002; and 
170/106 in December 2002.  In October 2003 blood pressure 
readings were 153/102, 142/91, 148/91, 129/83 and 160/100.  
In December 2003 the blood pressure was 180/110.  In January 
2004 blood pressure readings were 123/70, 158/88, 131/89, 
169/92.  In April 2004 blood pressure readings were 186/96, 
160/90, 148/88, 174/105, 159/103, 183/94, 175/105, 160/90, 
and 148/82.  Blood pressure readings were 136/80, 162/98, 
170/104, 175/103 in May 2004.  In June 2005 the blood 
pressure was 142/87; in November 2005 it was 140/90; and in 
August 2005 it was 141/85. 

In sum, the evidence does not illustrate the veteran's 
diastolic pressures were predominantly 100 or more or that 
systolic pressures were predominantly 160 or more prior to 
December 2002.  While one report in June 2002 shows a 
diastolic blood pressure reading of 169, this was an isolated 
finding.  There is no evidence showing that systolic blood 
pressure readings were predominately 160 or more.  Likewise, 
the veteran's diastolic readings were not predominately 100 
or more.  Additionally, the records do not demonstrate that 
the veteran required medication to control the hypertension 
prior to December 2002.  As such, prior to December 2002, an 
increased compensable evaluation is not warranted. 

Similarly, the medical records fail to demonstrate that the 
veteran's diastolic pressures were predominantly 110 or more 
or that systolic pressures were predominantly 200 or more for 
the period beginning December 2002.  In fact, none of the 
medical records reflected a systolic pressure of 200 or more.  
While the June 2004 private hospital record noted two 
diastolic pressures over 110, readings taken directly 
afterwards reflected lower diastolic pressures.  Most 
significantly, the majority of readings were below this 
threshold and therefore, the diastolic pressure was not 
predominantly over 110.  

The veteran has argued that his blood pressure only meets the 
present criteria because he treats consistently with 
medication.  Additionally, he noted in the July 2004 VA Form 
9 (Substantive Appeal) that his hypertension was consistently 
220/130.  As illustrated above, competent medical evidence 
does not reflect readings of 220/130.  While the veteran 
contends that the service-connected disorder has increased in 
severity, as a layperson he is only competent to report 
observable symptoms - not clinical findings which are applied 
to VA's Schedule for Rating Disabilities.  Compare  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 
Vet. App. 204 (1994).  While records confirm the veteran 
takes blood pressure medication regularly, the effects of 
this medication are contemplated by the current 10 percent 
evaluation.  For these reasons, the 10 percent rating is the 
proper rating for the period beginning December 12, 2002.  

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation for hypertension prior to December 
12, 2002, is denied.

An evaluation in excess of 10 percent for hypertension 
beginning December 12, 2002, is denied.

REMAND

The evidence of record is not sufficient to ascertain the 
symptoms associated with the service-connected residuals of a 
left varicocelectomy as opposed to the veteran's non-service 
connected conditions.  Specifically, it is not clear what 
symptoms, if any, are related to the service-connected 
residuals of a left varicocelectomy in light of the other 
diagnosed genitourinary conditions.  The Board cannot 
therefore render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
residuals of a left varicocelectomy in the absence of 
specific medical information regarding coexisting 
genitourinary conditions. See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the veteran should be afforded another VA 
examination. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).

Additionally, a January 2006 VA outpatient treatment record 
from the Shreveport, Louisiana Medical Center suggests the 
presence of additional VA outpatient treatment records which 
are not associated with the claims file.  Updated records 
from the VA Medical Center should be obtained. 

Furthermore, after the most recent Supplemental Statement of 
the Case was issued in February 2006, additional evidence was 
associated with the claims file.  Most significantly, the 
veteran underwent a VA examination in March 2006.  Although 
this VA examination concerned the veteran's claim for service 
connection for erectile dysfunction, the findings of this 
examination are pertinent to the claim for an increased 
evaluation for residuals of a left varicocelectomy.  No 
subsequent SSOC pertaining to the January 2006 VA outpatient 
treatment record or March 2006 VA examination was issued.  
Nor did the veteran provide a waiver of the initial review of 
that evidence by the RO prior to its submission for review to 
the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure all 
treatment records form the VA Medical 
Center in Shreveport, Louisiana are 
associated with the claims file.

2.  The RO/AMC should refer the claims 
file to the examiner who conducted the 
March 2006 VA examination.  The examiner 
is requested to review the veteran's 
claim file and identify the symptoms, 
manifestations and degree of disability 
associated with the service-connected 
residuals of the left varicocelectomy in 
1971, as opposed to other diagnosed but 
non-service connected genitourinary 
conditions.  

The examiner is specifically asked to 
provide an opinion as to whether the 
testalgia is related to the service-
connected residuals of a left 
varicocelectomy or another diagnosed 
genitourinary condition.

It is critical that the examiner attempt 
to ascertain the degree of disability 
resulting from the service-connected 
varicocelectomy, as distinguished from 
any non-service connected disorders.  If 
the various manifestations and degree of 
disability attributable to the service-
connected residuals of the left 
varicocelectomy cannot be distinguished 
from non-service-connected conditions, 
the examiner should so indicate and 
explain the reasons for that conclusion.  
A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved.  

Note:  If the physician who conducted the 
March 2006 VA examination is not 
available, refer the claims file to 
another appropriate doctor.  If she/he 
determines that the veteran needs to be 
brought in for examination in order to 
address these questions, make 
arrangements for this to take place.

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim for 
entitlement to an increased evaluation 
for residuals of a left varicocelectomy.  
The readjudication should reflect 
consideration of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which takes into consideration all 
evidence since the February 2006 SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


